Case 3:20-cv-01049-JAH-MSB Document 24 Filed 09/29/20 PageID.319 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   JOYCE CASE, WILLIAM LUM, and               CASE NO. 3:20-CV-01049-JAH-MSB
     TIFFANY LAMAR, individually and on
11   behalf of all others similarly situated,   ORDER GRANTING JOINT
                                                MOTION TO EXTEND TIME FOR
12                          Plaintiffs,         DEFENDANTS TO RESPOND TO
           v.                                   FIRST AMENDED COMPLAINT
13
     MERLIN ENTERTAINMENTS GROUP
14   U.S. HOLDINGS INC., a Delaware
     corporation; LEGOLAND
15   CALIFORNIA, LLC, a Delaware limited
     liability company; MERLIN
16   ENTERTAINMENTS SHORT BREAKS
     LLC, a Delaware limited liability
17   company; MADAME TUSSAUDS
     HOLLYWOOD LLC, a Delaware limited
18   liability company; MADAME
     TUSSAUDS SAN FRANCISCO LLC, a
19   Delaware limited liability company;
     Delaware limited liability company; and
20   LEGOLAND DISCOVERY CENTER
     SAN JOSE LLC, a Delaware limited
21   liability company,
22                       Defendants.
23
24
25
26
27
28

                                                       CASE NO. 3:20-CV-01049-JAH-MSB
Case 3:20-cv-01049-JAH-MSB Document 24 Filed 09/29/20 PageID.320 Page 2 of 2



 1         Presently before the Court is the parties’ Joint Motion to Extend Time for
 2   Defendants Merlin Entertainments Group U.S. Holdings Inc., LEGOLAND
 3   California, LLC, Merlin Entertainments Short Breaks, LLC, Madame Tussauds
 4   Hollywood, LLC, Madame Tussauds San Francisco, LLC, San Francisco Dungeon,
 5   LLC, and LEGOLAND Discovery Center San Jose LLC (“Defendants”) to Respond
 6   to Plaintiffs’ First Amended Complaint. For good cause shown, the Court GRANTS
 7   the parties’ Joint Motion as follows:
 8         Defendants shall file their response to the First Amended Complaint within 14
 9   days of either: (1) the Court’s denial of Plaintiffs’ Motion to Consolidate (Dkt. No.
10   21); or (2) the filing of an amended consolidated complaint.
11         Plaintiffs will file their opposition to Defendants’ motion to dismiss, if any,
12   within 28 days of Defendants’ motion.
13         Defendants will file their reply, if any, within 14 days of Plaintiffs’ opposition.
14
15   IT IS SO ORDERED.
16
17   Dated: September 29, 2020
18
19
                                         THE HONORABLE JOHN A. HOUSTON
20                                       UNITED STATES DISTRICT COURT JUDGE
21
22
23
24
25
26
27
28
                                                2
                                                             CASE NO. 3:20-CV-01049-JAH-MSB
